Citation Nr: 0519941	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death and eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

The Board remanded the case in September 1998 and July 1999.  
In June 2000 the Board denied service connection for the 
cause of the veteran's death and Chapter 35 eligibility.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2001 
Joint Motion, the parties (the appellant and the VA 
Secretary) asked the Court to vacate the Board decision and 
remand the case. In a September 2001 order, the Court granted 
the motion.  The case was subsequently returned to the Board.  
In January 2002, the appellant submitted additional evidence 
to the Board.  The Board subsequently undertook additional 
evidentiary development.  The appellant was notified that 
additional evidence that had been obtained, and she submitted 
additional written argument to the Board in February 2003.  A 
March 2003 decision of the Board was later vacated, to allow 
the appellant to submit additional evidence.  This case was 
again remanded by the Board in August 2003 and September 2004 
for further consideration, and now again returns before the 
Board.  The Board recently granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2004).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 1997, at the age of 68 of an acute myocardial 
infarction, due to, or as a consequence of, coronary artery 
disease.  Another significant condition listed as 
contributing to death but not resulting in the underlying 
cause, was status post coronary bypass graft.  

2.  At the time of the veteran's death, service connection 
was in effect for a right knee disorder, evaluated as 20 
percent disabling, and a hiatal hernia, evaluated as 10 
percent disabling.

3.  The veteran's cardiovascular disease is not of service 
origin and is not causally related to his service-connected 
disabilities, to include any medications prescribed for the 
service connected disabilities.

4.  A disease or disability of service origin, to include a 
chronic genito-urinary disorder, was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active duty nor may cardiovascular disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

3.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a December 1997 
statement of the case, supplemental statements of the case 
dated May 1998, March 2000, January 2004, July 2004, and 
November 2004, and VCAA letters dated October 2002 and May 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  She was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The appellant received a hearing at the RO in 
February 1998 and before the undersigned Veterans Law Judge 
in January 1999.  Medical opinions were also obtained during 
the course of this appeal.

The Board notes that the October 2002 VCAA letter was mailed 
to the appellant subsequent to the appealed rating decision 
in violation of the VCAA and the appellant was not 
specifically informed to furnish copies of any evidence in 
his possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  The appellant has 
noted several times that she has no further evidence to 
submit, and wishes her case to go before the Board.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

The official death certificate, filed on September 4, 1967, 
shows that the veteran died in August 1997, at age 68.  The 
immediate cause of death was acute myocardial infarction, due 
to, or as a consequence of, coronary artery disease.  Other 
significant conditions contributing to death were coronary 
artery bypass graft and a urinary tract infection.  An 
autopsy was not performed.  At the time of his death, service 
connection was in effect for a right knee disorder, evaluated 
as 20 percent disabling, and hiatal hernia, evaluated as 10 
percent disabling.

The appellant contends that the veteran's death was the 
result of medications that he took to treat his service-
connected hiatal hernia.  It is asserted that he was allergic 
to nitroglycerin, which, she says, caused his coronary artery 
disease.  She has also asserted that medications for his 
service-connected conditions may have contributed to his 
death.  During her videoconference hearing before the 
undersigned Veterans law Judge in January 1999, she testified 
that the veteran was prescribed nitroglycerin for his hiatal 
hernia, prior to any heart condition.  She stated that she 
requested an autopsy but one was not performed.  

She has also proposed that medication the veteran took for 
chronic urinary tract infections, which she believes were 
related to service, or septicemia incurred as a result of 
chronic urinary tract infections, contributed materially to 
the veteran's death.

A review of the service medical records fails to disclose any 
clinical evidence diagnostic of heart disease.  The veteran 
was seen at the dispensary on two occasions in October 1961 
for severe chest pain.  A diagnosis of heart disease was not 
made at those times.  He was seen on several occasions in 
July and August 1962 for substernal pain.  It was determined 
that the pain was epigastric in nature.  The veteran was 
treated on several occasions in service for genito-urinary 
disorders, variously diagnosed to include left 
pyelonephritis, chronic prostatitis and urinary tract 
infections.  The June 1962 separation examination clinically 
evaluated the heart and genito-urinary system as normal.  A 
chest x-ray was negative.  

Beginning in 1950, the veteran received treatment at VA and 
private facilities for various disorders.  

A VA examination was conducted in May 1954.  At that time the 
veteran reported genitor-urinary problems since service.  The 
diagnosis was cystitis, mild.

He was hospitalized at a private facility in March 1977 for 
chest pain.  At that time it was reported that a myocardial 
infarction was ruled out.  A VA examination was conducted in 
August 1978 in order to evaluate the right knee disability 
and hiatal hernia.  The clinical history indicated that the 
veteran had been hospitalized at a private facility in June 
1978 for chest pain, which radiated down the left arm "(MI)" 
and for hypertension.  Pertinent medication listed was anti-
hypertensive medications.

Received in August 1978 was a statement from the veteran 
dated on August 17, 1978, in which he reported chest and 
stomach problems.

VA outpatient records dated in 1980 show that the veteran was 
prescribed nitroglycerin for arteriosclerotic heart disease 
and angina.  The veteran was evaluated at a VA facility in 
November 1981 for the hiatal hernia.  He stated that when he 
had attacks "they" think he is having a heart attack.  All 
EKGs and stress tests were normal.  The veteran indicated 
that his symptoms were relieved by nitroglycerin.  It was 
noted that a February 1981 EKG showed anterior lateral 
eschemia.

Other VA medical records in the early 1980's also seem to 
indicate heart disease. During a March 1982 VA 
hospitalization, an EKG was reported to have been abnormal 
and to have indicated that he had had an old myocardial 
infarction of indeterminate age.  He was hospitalized at a VA 
facility in April 1985.  The diagnosis was arteriosclerotic 
heart disease.

The veteran was hospitalized at private facility in May 1989 
for arteriosclerotic heart disease.  He underwent a five- 
vessel by-pass.  Medications prescribed at discharge did not 
include nitroglycerin.

The veteran was hospitalized at a VA facility on August [redacted], 
1997 for dizziness. While sleeping, monitoring equipment 
sounded.  He did not respond to treatment and expired on 
August [redacted], 1997.  The diagnosis was probable acute myocardial 
infarction, arteriosclerotic heart disease, coronary artery 
bypass graft 1989.  His chart reflected that he was not 
taking nitroglycerin at the time of admission.

Subsequently received was a list of the medications 
prescribed by the VA from 1995 until his death.  These 
records show he was allergic to nitroglycerin.  The appellant 
submitted literature regarding Nitrostat.  It was indicated 
that the medication might cause dizziness, lightheadedness, 
or faintness.  People who had been using for several weeks 
should not suddenly stop using it as it may result in angina 
attacks.

A hearing was held at the RO in February 1998.  At that time 
the appellant testified that following the veteran's 
discharge from service, he experienced severe symptoms 
associated with the hiatal hernia.  The appellant indicated 
that nitroglycerin relieved the symptoms.  She stated that 
the VA prescribed nitroglycerin when the veteran did not have 
any heart disease.  She testified that the veteran was 
allergic to the nitroglycerin and that this contributed to 
his death.

A VA physician in February 2000 reviewed the records in the 
veteran's adjudication claims folder.  It was noted that the 
veteran had a history of coronary artery disease and coronary 
artery bypass graft in 1989.  An EKG in the record suggested 
that there was an old inferior myocardial infarction.  It was 
noted that there was nothing to suggest that the veteran was 
taking nitroglycerin at the time of the admission to the 
hospital and he doubted that this medication was the cause of 
the veteran's old inferior myocardial infarction, despite 
having an allergy and being prescribed for a hiatal hernia.  
He concluded that there was nothing in the record to suggest 
that the myocardial infarction was due to any adverse 
reaction to medications.

In 2000, numerous medical records were submitted.  These 
records show treatment for many medical conditions including 
the veteran's heart condition in the 1990's.  A 2002 
statement from a psychologist reflects that the veteran was 
treated in the 1990's for anxiety and depression associated 
with his medical condition.  She also submitted a statement 
by the veteran, dated August 17, 1978.

Another VA physician, an internist, reviewed all the 
veteran's medical records in January 2003.  The VA physician 
noted that the veteran had a history of coronary artery 
disease and coronary artery bypass graft in 1989.  An EKG in 
the record suggested that there was an old inferior 
myocardial infarction.  The doctor reviewed the medications 
that the veteran was taking over the years such as Tylenol, 
aspirin, Lodine, Antacids, and nitroglycerin.  The doctor 
reported that the veteran's death was most likely related to 
cardiac arrhythmia due to previous heart damage from a 
myocardial infarction.

The doctor noted that he could find no evidence that any of 
the medications that the veteran was taking prior to his 
death or that the veteran's service-connected conditions of a 
knee condition or his hiatal hernia had any bearing on his 
death.  The doctor said that he concurred with the VA 
physician who reviewed the veteran's claims file in February 
2000; that is, that there was nothing to suggest that the 
fatal myocardial infarction was due to any adverse reaction 
to any medications. The doctor concluded specifically that it 
was unlikely that the veteran's cardiac arrhythmia and death 
were related to any medications taken previously or to the 
veteran's service- connected knee condition or hiatal hernia.

The appellant submitted a statement dated July 2003 from a 
private cardiologist.  That doctor noted that he had reviewed 
the veteran's claims file.  He specifically noted that on the 
day prior to the veteran's death, he was having burning on 
urination and was being treated for his urinary tract 
infection.  The veteran's white blood count was elevated and 
he had positive bacteria.  The veteran told his treating 
physician that he felt like he had an infection.  He stated 
that he had dizziness for two days, had chills, was sweaty, 
and had burning on urination.  The doctor also indicated that 
records found that the veteran during service had a history 
of a gunshot wound to his bladder and genitalia area which 
caused strictures requiring intermittent dilation and 
medication.  The doctor specifically noted that the veteran 
was treated numerous times in service for chronic 
prostatitis, chronic recurrent urinary tract infections, 
pyelonephritis, pyelitis, and cystitis.  Each of these 
chronic conditions was recorded as occurring in the line of 
duty.  He also suffered an injury to his bladder, urethra, 
and genitalia area during service when he received a gunshot 
wound.  

Several episodes of treatment in service were noted, as well 
as treatment subsequent to service for recurrent prostate 
infection.  The doctor noted that the veteran was denied 
service connection for chronic prostatitis by the VA in July 
1954, because that condition was found to have existed prior 
to service, but the doctor concluded there was no evidence to 
indicate this condition existed prior to service, and even if 
it did, the doctor felt it was aggravated by service, and 
that therefore the veteran's chronic prostatitis with 
recurring urinary tract infections should have been service 
connected.  The doctor further indicated that as a result of 
the veteran's chronic prostatitis and chronic recurrent 
urinary and genitourinary tract infections, which conditions 
began during service, the veteran was prone to and did 
develop recurring infections in his genitourinary tract after 
service.  During his last hospitalization, which resulted in 
his death, he was having a urinary tract infection, which the 
doctor indicated caused the veteran's white blood count to be 
elevated with positive bacteria.  The doctor indicated that 
given the veteran's age and his history of several recurrent 
infections in his genitourinary tract, the veteran was 
clearly an immunocompromised patient.

The doctor further indicated that the genitourinary tract 
infection on the date of the veteran's death undoubtedly 
further compromised his immune system.  The last urinary 
tract infection on his date of death was the last 
genitourinary infection in a long series of same which began 
in service and continued after he was released from service.  
The doctor stated that the veteran, during his last 
hospitalization, developed septicemia due to his 
genitourinary infection.  The treating physician documented 
the veteran's infection with elevated white blood cell count 
and positive bacteria in his blood as well as hypothermia.  
The release of these bacteria into his bloodstream initiated 
a systemic response.  The doctor noted that bacterial 
infections were the most common source of infection, 
particularly in immunocompromised patients such as the 
veteran.  The doctor also noted that the medication the 
veteran had taken for this condition could, over a prolonged 
case, have the potential side effect of causing a 
superinfection, especially in high-risk patients.  The 
veteran's long-term use of prescription medications probably 
contributed to his septicemia during his final 
hospitalization.  

The doctor concluded by indicating that it was his 
professional opinion that the veteran's chronic prostatitis 
and chronic recurring genitourinary tract infections had 
existed since service, and were or should have been service 
connected, and these chronic conditions caused him to 
experience recurrent infections which compromised his immune 
system.  The doctor opined that these chronic conditions 
contributed to the veteran's death because they caused or 
contributed materially to his septicemia, which caused his 
sudden cardiac death and severely compromised his immune 
system's ability to recover from his final cardiac insult.

In September 2003, a further opinion was solicited from the 
same VA physician who gave a January 2003 opinion.  The 
doctor noted that at that time, he indicated that it was not 
likely that the veteran's cardiac arrhythmia and death were 
related to any medications he had taken previously or to his 
service connected conditions, a knee condition and hiatal 
hernia.  At that time, doctor noted that the veteran did have 
recurring episodes of chronic prostatitis and urinary tract 
infections while he was in the service, which continued after 
he left the service, and for which the veteran periodically 
took medication.  The doctor noted that the veteran's records 
showed that, on the day prior to his death, the veteran was 
admitted to the hospital and he was having symptoms of an 
infection, to include some chills, sweats, dizziness, and 
some burning on urination, which would go along with a 
urinary tract infection.  The veteran's initial laboratory 
date from that admission showed a urinalysis with too 
numerous to count white blood cells, 0-2 red blood cells, and 
1+ bacteria.  It showed chemistries which were essentially 
within normal limits.  It showed a white blood cell count of 
5.4 with 46.4 percent lymphocytes and 40.7 percent 
neutrophils.  The doctor noted the veteran's vital signs on 
the day of admission included blood pressure of 140/90, pulse 
of 67, respirations of 20, and temperature of 96.5 on the 
afternoon of August [redacted], 1997.  That night, at 9 pm, his 
temperature was noted to be 98.5.  Medical records indicated 
that the veteran was noted to be in ventricular tachycardia 
and a code was called at 5:48 am on August [redacted], 1997, with the 
veteran's pronounced dead at 6:50 am.

The doctor indicated that he reviewed the July 2003 private 
opinion, and agreed that the veteran had urinary tract 
infections and chronic prostatitis dating back to his time in 
service.  The doctor noted that, contrary to the private 
opinion, there was no evidence of record that the veteran had 
an elevated white blood cell count.  The doctor agreed that 
the veteran did have many white blood cells in his urine.  
There was positive bacteria in the veteran's urine.  There 
was no indication that the veteran had positive blood 
cultures.  The doctor also disagreed with the private 
doctor's finding that the veteran was hypothermic, and the 
veteran's last temperature reading indicated a temperature of 
98.5.  The doctor indicated that he did believe that at the 
time of the veteran's death, he did have a urinary tract 
infection.  He indicated that the veteran in his opinion died 
of a cardiac arrhythmia secondary to his well-known coronary 
artery disease.  The doctor concluded that it was his medical 
opinion that it was not as likely as not that the veteran's 
urinary tract infection contributed significantly to his 
death.

Also of record are several medical articles regarding sepsis.

A VA medical opinion was again solicited in October 2004.  At 
that time, the examiner again reviewed the veteran's claims 
file, specifically to determine if the veteran had sepsis 
that contributed to his death, and was caused by his chronic 
urinary tract infections.  Again it was noted that, upon 
admittance to the hospital the day before his death, the 
veteran did have a CBC with a white blood cell count which 
was not elevated, and a platelet count which was normal.  He 
had a urinalysis which indicated he had a urinary tract 
infection with too numerous to count white cells.  Charts 
indicate that the last time he was seen alive was 9 pm the 
night before his death, at which time, the veteran was noted 
to be asymptomatic according to the nurse's note.  His 
temperature was 98.5, his blood pressure was 124/72, and his 
monitor showed that he had frequent PVCs.  Subsequent to 
that, the veteran was found to be in ventricular tachycardia 
and a code was called early the following morning.

The doctor indicated that in reviewing the articles submitted 
regarding sepsis, it was noted that symptoms of sepsis 
include fever or hyperthemia, rapid heartbeat, shaking, and 
chills.  At the time the veteran was last seen, he had none 
of these symptoms.  The veteran also did not have an elevated 
white blood cell count, and did not have evidence of kidney 
failure.  In fact, his BUN and creatine at the time of 
admission were normal.  He also did not have a low platelet 
count.  There was no evidence in the chart that the veteran 
had sepsis during his hospitalization.  There was evidence 
that he had a urinary tract infection which had had 
chronically off and on for some time.  The veteran also had 
known coronary artery disease and bypass surgery in the past.  
Based on this, the examiner indicated that he found no 
evidence of any sepsis, and his opinion remained the same, 
that it was not at least as likely as not that the veteran 
had sepsis during his hospitalization, and that therefore it 
was not at least as likely as not that this contributed to 
his death.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

In this regard, the Board again notes that the veteran's 
cause of death was noted on his death certificate as acute 
myocardial infarction, due to or as a consequence of coronary 
artery disease, with other significant conditions 
contributing to the cause of death but not resulting in the 
underlying cause noted at status post coronary artery bypass 
graft, and urinary tract infection.  However, the veteran's 
service medical records do not demonstrate the presence of 
heart disease.  The first post-service clinical evidence 
confirming the presence of heart disease was many years after 
service.  The appellant has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record, which establishes a relationship between the 
veteran's heart disease and the veteran's periods of active 
duty either directly or presumptively.  

Furthermore, the appellant does not appear to be arguing that 
the veteran's acute myocardial infarction and coronary artery 
disease was directly related to service.  Rather, the 
appellant is arguing that either medication the veteran was 
taking for his service related conditions aggravated or 
caused his heart condition, or that the veteran's chronic 
urinary tract infections should have been service connected, 
and treatment for that condition, along with the condition 
itself, contributed to the veteran's death.

Regarding entitlement to cause of death on a secondary basis, 
the 1980 and 1981 VA outpatient records indicate that the 
veteran was taking nitroglycerin for chest pain.  The 
November 1981 record indicates that this heart disease had 
not been clinically confirmed.  In any event, such 
speculation as to an etiological role of the nitroglycerin or 
other medications the veteran was taking for his knee in the 
veteran's death has been put to rest when VA physicians in 
February 2000 doubted nitroglycerin was the cause of the 
veteran's old inferior myocardial infarction, despite having 
an allergy and being prescribed for a hiatal hernia, and that 
there was nothing in the record to suggest that the 
myocardial infarction was due to any adverse reaction to 
medications.

A VA examiner reviewed this medical opinion in 2003, and 
concurred that there was nothing in the record to suggest 
that the myocardial infarction was due to any adverse 
reaction to medications.  There is no medical evidence of 
record, which contraindicates these medical opinions.  Also, 
there is no medical evidence which indicates that the right 
knee disorder and/or hiatal hernia were involved in the 
veteran's death.

Recently, the appellant has also proposed that the veteran's 
death was due to or substantially contributed to by 
septicemia due to chronic urinary tract infections, or that 
medications the veteran took for this condition compromised 
his immune system hastening his death, and that these chronic 
urinary tract infections were related to service.  

Initially, the Board notes that at the time of his death 
service connection had not been granted for the genito-
urinary disorders.   

The service medical records reflect that the veteran was 
treated for chronic genito-urinary disorders, including 
pyelonephritis, prostatitis and infections.  The private 
cardiologist in July 2003 indicated that the veteran's 
chronic prostatitis and chronic recurring genitourinary tract 
infections are related to service and compromised his immune 
system.  These disorders caused or contributed materially to 
his septicemia, which in turn caused his sudden cardiac death 
and severely compromised his immune system's ability to 
recover from his final cardiac insult.

A VA physician in September 2003 and October 2004 opinions 
agreed in part with the private physician in that the veteran 
had urinary tract infections and chronic prostatitis dated 
back to his time in service and the veteran had a urinary 
tract infection at the time of his terminal hospitalization.

However, in regard to the assertion that the urinary problems 
resulted in septicemia, which caused or contributed to the 
veteran's death, the terminal hospital report and the death 
certificate do not make reference to septicemia.  
Additionally, the VA opinion from October 2004 indicated that 
the veteran's white blood cell count was not elevated, as the 
private opinion from July 2003 had indicated, and his BUN and 
creatine at the time of admission were normal.  Furthermore, 
the VA examiner reported that the veteran had not had any of 
the symptoms of septicemia and there was no evidence in the 
chart that the veteran had sepsis during his hospitalization.  
The examiner concluded that the veteran did not have sepsis 
during his hospitalization.  In view of the detailed 
explanation by the VA examiner regarding the basis for his 
opinion, the Board places more probative value on the 
September 2003 and October 2004 opinions as opposed to the 
July 2003 private medical opinion.  Thus the Board finds that 
the preponderance of the evidence submitted indicates that 
the veteran did not have septicemia at the time of his death.  

As to the appellant's theory, again noted in a July 2003 
private opinion, that the veteran's chronic urinary tract 
infections, or the medications he took for them, weakened his 
immune system to the point of contributing to his demise, the 
Board notes the VA opinion from January 2003, which indicates 
that the doctor could find no evidence that any of the 
medications the veteran was taking prior to his death had any 
bearing on his death, and a September 2003 opinion from a VA 
medical doctor who indicated that it was not likely that the 
veteran's urinary tract infection contributed significantly 
to his death.  Thus the Board finds the preponderance of the 
evidence indicates that the veteran's his chronic genitor-
urinary disorders did not contribute substantially or 
materially to the veteran's death.

Accordingly, the Boards finds that the preponderance of the 
evidence submitted  indicates that the veteran's fatal 
cardiac condition may not be considered service-connected on 
either a direct or secondary basis.  The evidence indicates 
that the cause of death, a heart attack from coronary artery 
disease, was overwhelming, and the established service-
connected conditions did not substantially or materially 
contribute to his death.

As the evidence shows that a service-connected disability or 
associated medications did not cause or contribute to the 
veteran's death, there is no basis for service connection for 
the cause of the veteran's death.  The preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the veteran 
had a permanent total service-connected disability at the 
time of his death or if the veteran died as a result of a 
service-connected disability. 38 U.S.C. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  At the time of the 
veteran's death in 1997, his combined disability rating was 
30 percent.  Since service connection has not been 
established for the cause of the veteran's death, and the 
remaining criteria have not been met, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance on this basis.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.  Under 
these circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) 


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


